Ruffin, J.
delivered the Opinion of the Court ?
Whether there -was probable cause for suing out the warrant, or not, I think is a question of Law, after the facts are admitted or ascertained ; that is, the Court shall, upon a special verdict, give Judgment; or shall say, after a general verdict, whether sufficient appears on the declaration, t ■ entitle the Plaintiff to Judgment.* But the Court cannot say to the Jury, that the Court is of opinion that probable cause has been proved, because that clearly involves an enquiry into the truth of the facts contested by the parties, and the credibility of the witnesses, which is the peculiar province of the Jury. In other words, I think it would have been correct to say to the Jury, if they believed the witnesses, probable cause had been made out; and as the -whole case was passed on by the Court, I think there must be a New Trial.
Let the Rule be made absolute.


 1 Term Rep. 544